Citation Nr: 0631766	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  02-15 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

Procedural history

The veteran served on active duty from October 1969 to 
August 1973.  The evidence of record indicates service in 
Vietnam and the award of the Combat Action Ribbon.

The veteran was granted service connection for PTSD in March 
2001; a 30 percent disability rating was assigned effective 
November 15, 1999.  The veteran filed a Notice of 
Disagreement in March 2002 and perfected a timely appeal.  

The Board remanded the veteran's appeal in November 2003 for 
notice under the Veterans Claims Assistance Act of 2000 (the 
VCAA) and for a  medical examination.  

In a February 2006 rating decision the RO increased the 
previously-assigned 30 percent disability rating to a 
50 percent disability rating, effective January 10, 2006.  
As a 50 percent rating for PTSD does not constitute the 
maximum schedular rating, and because the veteran has not 
withdrawn his appeal of this issue, the issue of entitlement 
to a rating in excess of 50 percent for PTSD remains 
pending.  
See AB v. Brown, 6 Vet. App. 35 (1993) [holding that a 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.



REMAND

The veteran is seeking an increased disability rating for 
his service-connected PTSD, which is currently evaluated as 
50 percent disabling.  Though the Board regrets delaying a 
claim that has already once been remanded, it feels that 
further notice and development of medical evidence is 
necessary for proper adjudication of the claim.

Reasons for remand

Notice

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that VCAA notice 
requirements apply to all claims made by a claimant.  The 
Court observed that a claim of entitlement to service 
connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of 38 U.S.C. 
§ 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

In this case, as is noted in the Introduction, the RO 
assigned a 30 percent disability rating effective November 
15, 1999, and later assigned a 50 percent disability rating, 
effective January 10, 2006.  A close review of the record 
reveals that the veteran did not receive specific notice 
concerning an earlier effective date.  Accordingly, this 
case must be remanded for proper notice under Dingess, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which 
informs the veteran of the effective date of a claim.

Medical evidence

The record evidence shows that the veteran has both service-
connected and non-service-connected disabilities.  
Specifically, the medical record indicates that the veteran 
has been diagnosed at various times with a variety of 
psychiatric disabilities in addition to the service-
connected PTSD.  These include alcohol abuse and a 
personality disorder, not otherwise specified.

In addition, the most recent VA examination included the 
observation that the veteran reported binge drinking in 
December 2005.  The VA examiner concluded that the veteran 
met the diagnostic criteria for alcohol dependence in early 
partial remission, and that his alcohol dependence impacted 
the veteran's response to PTSD treatment, as well as the 
veteran's ability to function socially.  Thus, the record 
shows that the veteran's disability picture is impacted not 
only by the service-connected PTSD, but also by nonservice-
connected alcohol abuse and possibly by the non service-
connected personality disorder.  

The Board is precluded from differentiating between 
symptomatology attributed to service-connected disability 
and non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  For this reason, the case must be 
remanded for a medical opinion which differentiates between 
service- connected and non-service connected pathology, to 
the extent possible.

For these reasons, this case is therefore REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA must send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes Dingess notice as to effective 
dates.

2.  VBA should arrange for a review of 
the veteran's file by a medical care 
provider with appropriate expertise to 
determine the current nature and 
severity of the veteran's service-
connected PTSD.  In particular, the 
reviewer should attempt to distinguish 
symptomatology which is attributable to 
the veteran's service-connected PTSD and 
that which is attributable to any other 
diagnosed psychiatric disability, to 
include alcohol abuse and personality 
disorder.  If the reviewer believes that 
diagnostic testing and/or a personal 
interview with the veteran is necessary, 
such should be arranged.  If the 
reviewing medical care provider cannot 
distinguish among the various 
psychiatric symptomatology, this should 
be indicated.  The reviewer should 
prepare a written report, and such 
report should be associated with the 
veteran's VA claims folder.

3.  The veteran's claim for entitlement 
to an increased disability rating for 
service-connected PTSD should then be 
readjudicated in light of all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



